UNITED STATES DISTRICT
C()URT S()UTHERN D]STRICT ()F
OHIO WESTERN I)IVISION

OXYl\/IED._ lNC., et al., Case l\lo. l:l'/'-cv-OG349
Plaintiffs Judge Susan .l. Dlott
Magistrate Judge Karen L. Litkovitz
v.
LlNC/-\RE_ ll\lC.. ORDER GRANTING
DEFENDANT’S l\/|OTION T()
D€f@nd€mf FILE RESPONSE TO
P'LAINTIFFS’ SUMMARY
JU`DGMENT l\/[OTION AND
PR()POSED UNDISPUTED

FACTS UNDER SEAL

This matter is before the (,`ourt on defendant l,incare. lnc.`s motion to tile its response
to plaintiffs" motion for summary judgment and its proposed undisputed facts under seal (Doc.
71).

The Court finds that sealing ofthe defendant’s response and proposed undisputed
facts is justified and necessary and Will not interfere with the public`s ability to understand
the conduct at issue or assess the merits of this Court`s decision.

For good CauSe shown and based on the record and applicable law, the motion is

GRANTED.

Defendant is DIRECTED to electronically tile on the docket ofthe Court the redacted
versions of these documents, which shall reflect redacted information on liquidated damages
purchase price, patient numbers, and patient identification

Defendant is DIRECTED to file the unredacted documents under seal. Tlie

original documents shall be retained under seal until further order of the Court. The sealed

documents Will be available to the Court and its personnel, but not available to the public.

l'[` IS S() ORDERED.

Date: 24/2 jgé? M'/£L,;,M
Karen L. Litkovitz

United States l\/lagistrate Judge

